DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/29/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained and new grounds of rejections based on new matter are made as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 27 – 29, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends from cancelled claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 27 – 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (EP 2235146B1)
In regards to claim 14, Mock teaches alkyl (meth)acrylate polymers or copolymers for use as cold flow improvers in biodiesel fuel, thus providing a diesel fuel composition [0001]. The composition generally comprises biodiesel fuel at up to about 99.8 wt. % with the balance of about 0.02% (2000 ppm) or more of the polymer and other optional additives [0020].  The (meth) acrylates are branched or unbranched and has a general structure such as butyl (meth) acrylate, tert-butyl (meth) acrylate etc. [0035 – 0039].  The acrylates are C1 to C30 alkyl esters 

    PNG
    media_image1.png
    247
    717
    media_image1.png
    Greyscale

Thus, compositions having homopolymer or copolymer of acrylamide with acrylate in the claimed amounts are provided.  In one embodiment, the copolymer can be a triblock copolymer such as In-Cp-An-Bm-Ey, where In is initiator, E is an endgroup and C, A, B are repeat units having n =1 to 100, m = 1 to 5000 and p = 1 to 5000 repeating group, such as a triblock copolymer of n-butyl (meth) acrylate-b-n-steayl(meth)acrylate-b-N,N dimethylpropylamino(meth)acrylamide [0054 – 0056].  Thus, the ratios of groups such as butyl(meth)acrylate or tert-butyl(meth)acrylate which are useful interchangeably to (meth)acrylamide overlaps the claimed ranges.
In the case that diesel as claimed is intended to be middle distillate diesel and excluding biodiesel, WO2016128377 by Collette et al. which is also published as US 2018/0030363 by Prevost et al. and which is relied upon herein, teaches acrylate cold flow improvers for use fuels for diesel engines which can be petroleum based (i.e., gasoline, middle distillate diesel, etc.,) animal, vegetable or synthetic based (thus comprising biodiesel) can similarly comprise the acrylate cold flow improvers in amounts of from 10 to 5000 ppm [abstract, 0054, 0062].  Thus, in view of Prevost, the acrylate cold flow improvers of Mock can be used interchangeably in 
In regards to claim 16, Mock, and alternatively further in view of Prevost, teaches the composition and the copolymer which is inherently either a random or block copolymer as previously stated.  
In regards to claim 27, Mock, and alternatively further in view of Prevost, teaches the composition having the claimed limitations as previously stated.  The (meth)acrylates can comprise tert-butyl (i.e., t-butyl) acrylate [0047].  The acrylamide includes diethyl acrylamide [0042].
In regards to claims 28, 29, Mock, and alternatively further in view of Prevost, teaches the composition.  Mock teaches a composition of Examples 1 and 2 with copolymer having a number average molecular weight of about 17000 with a polydispersity index (Mw/Mn) of 1.35, thus providing weight average molecular weights calculated to be about 23000 daltons.  In example 17, the Mn is 22900, and using similar polydispersity would provide Mw of about 32000 daltons.  In general, since Mock teaches similar structures with similar number of repeat units the molecular weights will overlap the claimed ranges.
In regards to claim 31, Mock, and alternatively further in view of Prevost, teach the composition which can comprise as little as about 200 ppm of the copolymer and other additives in the composition.  Thus, the recited amount would be obvious.  For instance, Prevost teaches acrylate cold flow improvers can be present in fuels for diesel engines in amounts of from 10 to .

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.
Applicants argue that the claimed copolymer having ratios of tert-butyl acrylate to (meth)acrylamide of 95% to 99%: 1% to 5% demonstrates unexpectedly improved results.  The argument is not persuasive.
Allegation of unexpected results are not sufficient to overcome rejections based on indefiniteness or new matter.
The inventive examples D and E are not commensurate is scope with the claims.  
The inventive examples require TBAT (t-butyl acrylate) at 99% and NNDEAD (diethylacrylamide) or t-butylacrylamide (NTBAD) at 1% which does not support the breadth of the claims which allows for acrylate or methacrylate and acrylamide or methacrylamide.  Also, the amounts of the acrylate at strictly 99% does not support the claimed ranges of from 95 to 99%, and the amounts of acrylamide at 1% does not support the claimed ranges of from 1 to 5%.  Furthermore, the copolymers are used as specific molecular weight ranges and at specific amounts in diesel fuels while the claims allow for their presence at from 0.1 to 3000 ppm or from 1 to 100 ppm in the fuel.
The results are not persuasive.
The inventive compositions are compared with composition having no polymers.  This is not a demonstration of unexpected results as the results only demonstrate intrinsic properties of the polymers.  The do not demonstrate synergism of the claimed ingredients or criticality of the claimed ranges.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to demonstrate unexpected results for rebutting the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771